KRAMER LEVIN NAFTALIS & FRANKEL LLP February 25, 2010 Managed Municipal Fund, Inc. 40 West 57th Street, 18th Floor New York, NY 10019 Re: Managed Municipal Fund, Inc. Post-Effective Amendment No. 27 File No. 33-32819; ICA No. 811-6023 Gentlemen: We hereby consent to the reference of our firm as Counsel in this Post-Effective Amendment No. 27 to Registration Statement No. 33-32819 on Form N-1A. Very truly yours, /s/ Kramer Levin Naftalis & Frankel LLP 1 NEW YORK, NY10036-2714 PHONE 212.715.9100 FAX 212.715.8000 WWW.KRAMERLEVIN.COM ALSO AT 47 AVENUE HOCHE75008 PARIS FRANCE
